Title: General Orders, 25 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday Jany 25th 80.
            Parole Venice—  C. Signs—Vienna. Vigo.
          
          The regimental Pay-Masters will bring in their pay-rolls and abstracts for December to the Deputy Pay Master General for examination—As there is money arriv’d for the payment of November and December the troops will receive the same immediately after the examination of the abstracts.
          To preserve uniformity in the accounts the rolls and abstracts in future are to be made out in dollars and ninetieths.
          The whole army is to be supplied with two days provisions which is to be cooked immediately and the troops held in perfect order.
        